Opinion by
Mr. Justice Potter,
This appeal is from the action of the court below, in dismissing exceptions to the report of viewers, and in confirming their report. Most of the questions here raised have been considered in the opinion just filed in Murdoch v. Pittsburgh, 256 Pa. 268, an appeal from the refusal to grant a preliminary injunction. No further discussion of those points is required, but an additional question is here presented, by the contention of counsel for appellants, that the viewers had no power in this *273proceeding to ascertain the damages suffered by the Liberty Brewing Company, by reason of work done by the city under another ordinance, notwithstanding the stipulation of counsel that such damages should be adjudicated and determined in the present proceeding. Appellants were not parties to the stipulation and it is claimed that, in assessing benefits against their property, the viewers had no right to take into consideration the damages awarded to the brewing company.
The two ordinances were part of one general plan for the improvement of Hamilton avenue, and under the Act of May 16, 1891, P. L. 71, benefits may be assessed against properties “in the neighborhood” of the improvement. While in Morewood Avenue (Chambers’s App.), 159 Pa. 20, it was held that properties situated on another street could not be assessed for benefits, yet it was nevertheless implied that properties on the line of the street improved may be so assessed, even though not immediately adjacent to the improvement. In Edsall v. Jersey Shore Boro., 220 Pa. 591, we said (p. 597): “Every part of a general scheme of improvement which would affect the value of the land is proper for consideration. In Bond v. Philadelphia, 218 Pa. 475, which was a proceeding to assess damages caused by the change of grade of a street, we held that it was proper to admit evidence that the change was part of a general scheme of improvement which included the establishment' of a public park in the neighborhood.” This case was followed in Broad Street Widening, 225 Pa. 184. If the question was squarely before us we would be impelled to hold that the. viewers were justified in taking into consideration the entire scheme of the improvements made by the city in the neighborhood of the property benefited. But whether the properties of appellants were benefited by the improvement, and, if so, to what extent, were questions of fact, and the findings of the viewers, in those respects, were conclusive, unless appeal was taken therefrom. It is stated by counsel for appellee that appeals *274were taken by the present appellants, and are now pending. If so, all questions as to the assessment of damages .and as to whether the assessment of benefits against appellants was properly made1, can there be determined. Consideration of such questions here would be premature.
The assignments of error are overrated, and the order of the court below is affirmed.